Citation Nr: 0530959	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral knee 
disability.

2.  Entitlement to an increased disability rating for 
residuals of chipped bone of left thumb, currently rated as 
noncompensably disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2003, a statement of the 
case was issued in May 2003, and a substantive appeal was 
received in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reflects that the veteran was 
incarcerated in the Nevada State Prison in September 2002, 
and the length of his sentence is for 24 to 80 months.  In 
the veteran's substantive appeal (VA Form 9) filed in August 
2003, the veteran requested a Board hearing at the RO (Travel 
Board hearing).  A Travel Board hearing was scheduled for 
January 2005.  In December 2004, the veteran submitted 
correspondence indicating that he desired to attend the 
scheduled Travel Board hearing, but was unable to attend due 
to his incarceration.  He indicated that he was to be 
released from prison on March 4, 2006.  The U.S. Court of 
Appeals for Veterans Claims (Court) has recognized that VA's 
ability to provide assistance to incarcerated veterans is 
limited by the circumstances of the veteran's incarceration.  
See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding 
that the Secretary lacked the authority to compel the warden 
of a state prison to release a veteran for psychiatric 
examination).  Nevertheless, VA adjudicators must "tailor 
their assistance to the peculiar circumstances of 
confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, as the veteran is scheduled to 
be released from Nevada State Prison in March 2006, the RO 
should schedule the veteran should for a Travel Board 
hearing, to be held at any time after March 4, 2006.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Travel Board hearing subsequent to March 
4, 2006.  Once the hearing is conducted, 
or in the event the veteran cancels his 
hearing request or otherwise fails to 
report, the case should be returned to 
the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

